[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________
                                                                       FILED
                                 No. 05-11426                     U.S. COURT OF
                             Non-Argument Calendar                   APPEALS
                           ________________________             ELEVENTH CIRCUIT
                                                                   JULY 14, 2005
                        D. C. Docket No. 03-00246-CV-4           THOMAS K. KAHN
                                                                      CLERK
LINDA L. HIOTT,

                                                            Plaintiff-Appellant,

                                       versus

WAL-MART STORES, INC.,

                                                            Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                        _________________________
                                 (July 14, 2005)


Before BIRCH, BARKETT and COX, Circuit Judges.

PER CURIAM:

      Plaintiff Linda L. Hiott appeals the judgment of the district court, arguing that

the district court erred in granting Defendant Wal-Mart Stores, Inc.’s motion for
summary judgment. We agree with the district court that even if we assume the

stacked pictures that injured Plaintiff presented a hazard, there is no evidence that the

Defendant had superior knowledge of the hazard. See Metts v. Wal-Mart Stores, Inc.,

604 S.E.2d 235, 237 (Ga. Ct. App. 2004); Foodmax v. Fleming, 465 S.E.2d 489, 490

(Ga. Ct. App. 1995). The judgment of the district court is, therefore,

      AFFIRMED.




                                           2